DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 5-7 and 11 have been amended. Claims 12-14 have been added. Claims 1-14 are pending. 

Information Disclosure Statement
The information disclosure statements, (IDS) submitted on 05/17/2021 01/17/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all modules recited in all claims; e.g. bus control modules, sensor acquisition modules, GPS processing module, GPS frame parsing module, GPS position module, GPS time module, PPS processing module, fusion module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The corresponding structure described in the specification as performing the claimed function, and equivalents thereof; for all modules recited in all claims; e.g. bus control modules, sensor acquisition modules, GPS processing module, GPS frame parsing module, GPS position module, GPS time module, PPS processing module, fusion module; was not located, in the disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 1: FPGA needs to be defined, spelled out, in the claim: field-programmable gate array (FPGA). 
Claim 7, line 3: GPS needs to be defined, spelled out, in the claim: global positioning system (GPS).
Claim 8, line 1: FPGA needs to be defined, spelled out, in the claim: field-programmable gate array (FPGA). 
Claim 9, line 2: GPS needs to be defined, spelled out, in the claim: global positioning system (GPS).
Claim 7, line 1: "A" needs to be changed to --the--, for proper antecedent basis.
Claim 9, second line: “PPS”, needs to be spelled out.
Claim 10, three lines from the bottom of the claim: “PLL”, needs to be spelled out.
Claim limitations, “all modules recited in all claims; e.g. bus control modules, sensor acquisition modules, GPS processing module, GPS frame parsing module, GPS position module, GPS time module, PPS processing module, fusion module”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide the structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170082755 A1) in view of  Kochhar (US 20180082501 A1).

Claim 1. Thomas teaches a data acquisition card based on a field-programmable gate array FPGA (e.g. [0026] GPS receiver, FPGA evaluation board 130), comprising: a plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART) and a plurality of sensor acquisition modules (e.g. [0026] telemetry and debug information) formed on the FPGA on the basis of a soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software), wherein the plurality of bus control modules are configured to acquire bus data on a plurality of bus devices respectively, and the plurality of sensor acquisition modules are configured to acquire sensor data on a plurality of sensors respectively (e.g. [0026] telemetry and debug information); and a controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end) on the FPGA, the controller being configured to send the bus data and the sensor data to a processing device coupled to the data acquisition card (e.g. [0022] PCIe connector 330 receives the samples from a PCIe driver 328 and provides the samples to FPGA 132. Also see FIG. 5, PC 320).

Thomas does not explicitly teach the underlined feature, above, namely: the plurality of bus control modules are configured to acquire bus data on a plurality of bus devices respectively.
Thomas does not explicitly teach acquire bus data on a plurality of bus devices.
As seen above, Thomas teaches a plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART).

However, Kochhar teaches the plurality of bus control modules are configured to acquire bus data on a plurality of bus devices respectively ([0011] an integrated data collection monitor and record vehicle communications data. Vehicle data is data produced by electronic control units ECUs and sensors of the vehicle that is communicated via a vehicle data bus. Global positioning system GPS receiver, and a camera to record one or more views of the roads on which the vehicle is being driven. Sensor electronics module aggregates and stores the data. [0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses. The vehicle data bus 108 may be implemented in accordance with a controller area network CAN bus protocol as defined by International Standards Organization ISO 11898-1, a Media Oriented Systems Transport MOST bus protocol, a CAN flexible data CAN-FD bus protocol ISO 11898-7 and a K-line bus protocol ISO 9141 and ISO 14230-1, and an Ethernet bus protocol. [0025] From time-to-time, e.g., periodically, a periodically, the sensor electronic module interrogates the ECUs 104 and the sensors 106 via the diagnostic port 110. The sensor electronics module 124 records the signal data from the ECUs 104 and the sensors 106 in the data collection database 148. The signal data includes coordinates of the vehicle 102 from the GPS receiver 114. The sensor electronics module 124 includes a GPS receiver to record the coordinates of the vehicle 102. [0027] sensor electronics module 124 includes a processor or controller 204 may be processing device or set of processing devices such as, a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs, and one or more application-specific integrated circuits ASICs. [0030] feature analyzer 202 includes a processor or controller 208 may be a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs and one or more application-specific integrated circuits ASICs).

(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Kochhar with Thomas, the motivation is: e.g. see Kochhar [0002] design of a vehicle feature or function requires extensive experimentation and testing before the feature or function can be implemented into a commercially produced vehicle. For features or functions that interact with a driver, experimentation may be in a laboratory setting, such as in a simulator, or on a test track, or on a road/highway/lane in a town/city/municipality. The experimentation may require that the driver and vehicle be suitably equipped with monitoring instrumentation, and the human-machine combination be driven along some route so that data can be collected. Also see Thomas, [0002] and [0004] a low cost FPGA evaluation board with a firmware/software architecture that facilitates rapid and easier prototyping of new designs, while providing a path to implementation.

Claim 6. Thomas teaches a data acquisition system based on FPGA, comprising a data acquisition card based on FPGA, and a processing device (e.g. [0026] GPS receiver, FPGA evaluation board 130), a plurality of bus devices (e.g. [0026] gigabit Ethernet and UART) and a plurality of sensors coupled to the data acquisition card (e.g. [0026] telemetry and debug information); wherein the data acquisition card based on FPGA comprises: a plurality of bus control modules and a plurality of sensor acquisition modules formed on the FPGA on the basis of a soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software), wherein the plurality of bus control modules are configured to acquire bus data on the plurality of bus devices respectively, and the plurality of sensor acquisition modules are configured to acquire sensor data on the plurality of sensors respectively (e.g. [0026] telemetry and debug information); and a controller on the FPGA (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end), the controller being configured to send the bus data and the sensor data to the processing device coupled to the data acquisition card (e.g. [0022] PCIe connector 330 receives the samples from a PCIe driver 328 and provides the samples to FPGA 132. Also see FIG. 5, PC 320).

Thomas does not explicitly teach the underlined feature, above, namely: the plurality of bus control modules are configured to acquire bus data on a plurality of bus devices respectively.
Thomas does not explicitly teach acquire bus data on a plurality of bus devices.
As seen above, Thomas teaches a plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART).

However, Kochhar teaches the plurality of bus control modules are configured to acquire bus data on a plurality of bus devices respectively ([0011] an integrated data collection monitor and record vehicle communications data. Vehicle data is data produced by electronic control units ECUs and sensors of the vehicle that is communicated via a vehicle data bus. Global positioning system GPS receiver, and a camera to record one or more views of the roads on which the vehicle is being driven. Sensor electronics module aggregates and stores the data. [0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses. The vehicle data bus 108 may be implemented in accordance with a controller area network CAN bus protocol as defined by International Standards Organization ISO 11898-1, a Media Oriented Systems Transport MOST bus protocol, a CAN flexible data CAN-FD bus protocol ISO 11898-7 and a K-line bus protocol ISO 9141 and ISO 14230-1, and an Ethernet bus protocol. [0025] From time-to-time, e.g., periodically, a periodically, the sensor electronic module interrogates the ECUs 104 and the sensors 106 via the diagnostic port 110. The sensor electronics module 124 records the signal data from the ECUs 104 and the sensors 106 in the data collection database 148. The signal data includes coordinates of the vehicle 102 from the GPS receiver 114. The sensor electronics module 124 includes a GPS receiver to record the coordinates of the vehicle 102. [0027] sensor electronics module 124 includes a processor or controller 204 may be processing device or set of processing devices such as, a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs, and one or more application-specific integrated circuits ASICs. [0030] feature analyzer 202 includes a processor or controller 208 may be a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs and one or more application-specific integrated circuits ASICs).

(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Kochhar with Thomas, the motivation is: e.g. see Kochhar [0002] design of a vehicle feature or function requires extensive experimentation and testing before the feature or function can be implemented into a commercially produced vehicle. For features or functions that interact with a driver, experimentation may be in a laboratory setting, such as in a simulator, or on a test track, or on a road/highway/lane in a town/city/municipality. The experimentation may require that the driver and vehicle be suitably equipped with monitoring instrumentation, and the human-machine combination be driven along some route so that data can be collected. Also see Thomas, [0002] and [0004] a low cost FPGA evaluation board with a firmware/software architecture that facilitates rapid and easier prototyping of new designs, while providing a path to implementation.

Claim 8. Thomas teaches a data acquisition method based on FPGA (e.g. [0026] GPS receiver, FPGA evaluation board 130), comprising: forming a plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART)  and a plurality of sensor acquisition modules (e.g. [0026] telemetry and debug information) on the FPGA on the basis of a soft core (e.g. [0005] FPGA includes an integrated soft processor running GPS receiver software); acquiring by the plurality of bus control modules bus data on a plurality of bus devices respectively, and sending the bus data to a processing device through a controller on the FPGA (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end); and acquiring by the plurality of sensor acquisition modules sensor data on a plurality of sensors respectively (e.g. [0026] telemetry and debug information), and sending the sensor data to the processing device through the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Thomas does not explicitly teach the underlined feature, above, namely: acquiring by the plurality of bus control modules bus data on a plurality of bus devices respectively.
Thomas does not explicitly teach acquiring by the plurality of bus control modules bus data.
As seen above, Thomas teaches a plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART).

However, Kochhar teaches acquiring by the plurality of bus control modules bus data on a plurality of bus devices respectively ([0011] an integrated data collection monitor and record vehicle communications data. Vehicle data is data produced by electronic control units ECUs and sensors of the vehicle that is communicated via a vehicle data bus. Global positioning system GPS receiver, and a camera to record one or more views of the roads on which the vehicle is being driven. Sensor electronics module aggregates and stores the data. [0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses. The vehicle data bus 108 may be implemented in accordance with a controller area network CAN bus protocol as defined by International Standards Organization ISO 11898-1, a Media Oriented Systems Transport MOST bus protocol, a CAN flexible data CAN-FD bus protocol ISO 11898-7 and a K-line bus protocol ISO 9141 and ISO 14230-1, and an Ethernet bus protocol. [0025] From time-to-time, e.g., periodically, a periodically, the sensor electronic module interrogates the ECUs 104 and the sensors 106 via the diagnostic port 110. The sensor electronics module 124 records the signal data from the ECUs 104 and the sensors 106 in the data collection database 148. The signal data includes coordinates of the vehicle 102 from the GPS receiver 114. The sensor electronics module 124 includes a GPS receiver to record the coordinates of the vehicle 102. [0027] sensor electronics module 124 includes a processor or controller 204 may be processing device or set of processing devices such as, a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs, and one or more application-specific integrated circuits ASICs. [0030] feature analyzer 202 includes a processor or controller 208 may be a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays FPGAs and one or more application-specific integrated circuits ASICs).

(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Kochhar with Thomas, the motivation is: e.g. see Kochhar [0002] design of a vehicle feature or function requires extensive experimentation and testing before the feature or function can be implemented into a commercially produced vehicle. For features or functions that interact with a driver, experimentation may be in a laboratory setting, such as in a simulator, or on a test track, or on a road/highway/lane in a town/city/municipality. The experimentation may require that the driver and vehicle be suitably equipped with monitoring instrumentation, and the human-machine combination be driven along some route so that data can be collected. Also see Thomas, [0002] and [0004] a low cost FPGA evaluation board with a firmware/software architecture that facilitates rapid and easier prototyping of new designs, while providing a path to implementation.

Claims 2-5, 7 and 9-14  are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kochhar as applied to claims 1, 6 and 8 above, and further in view of Shao (US 20180107626 A1).

(Examiner note: fusion, as interpreted, in light of the specification, is providing time and space information).

Claim 2. Thomas in view of Kochhar teaches the data acquisition card according to claim 1, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the data acquisition card is coupled to a global positioning system GPS receiver, and the data acquisition card further comprises: a GPS processing module, configured to receive GPS data information and a pulse per second PPS signal from the GPS receiver, obtain GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal, and provide the GPS position information and the nanosecond-level GPS time information to the plurality of bus control modules and the plurality of sensor acquisition modules; in which the plurality of bus control modules fuse the bus data with the GPS position information and the nanosecond-level GPS time information to obtain first fused data, and provide the first fused data to the controller; and the plurality of sensor acquisition modules fuse the sensor data with the GPS position information and the nanosecond-level GPS time information to obtain second fused data, and provide the second fused data to the controller.
	Thomas in view of Kochhar does not explicitly teach pulse per second PPS signal, nanosecond-level.
	However, Shao teaches pulse per second PPS signal from the GPS receiver and nanosecond-level GPS time information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 3. Thomas in view of Kochhar and Shao teaches the data acquisition card according to claim 2, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS processing module further comprises: a GPS frame parsing module, a GPS position module and a GPS time module; wherein, the GPS frame parsing module is configured to receive the GPS data information from the GPS receiver, obtain the GPS position information and GPS week and second information by parsing the GPS data information, provide the GPS position information to the GPS position module, and provide the GPS week and second information to the GPS time module; the GPS position module is configured to provide the GPS position information to the plurality of bus control modules and the plurality of sensor acquisition modules; and the GPS time module is configured to receive the PPS signal from the GPS receiver, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	Thomas in view of Kochhar does not explicitly teach GPS week and second information, PPS signal from the GPS receiver, GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	However, Shao teaches GPS week and second information, PPS signal from the GPS receiver, GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 4. Thomas in view of Kochhar and Shao teaches the data acquisition card according to claim 3, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS time module further comprises: a PPS processing module, a GPS nanosecond register and a GPS week and second register; wherein, the PPS processing module is configured to receive the PPS signal from the GPS receiver, determine the GPS nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, and provide the GPS nanosecond information to the GPS nanosecond register in real time; the GPS week and second register is configured to receive and store the GPS week and second information from the GPS frame parsing module; and the GPS nanosecond register is configured to receive and store the GPS nanosecond information from the PPS processing module.
	Thomas in view of Kochhar does not explicitly teach PPS processing module, nanosecond register, week and second register, PPS signal, nanosecond information, 1 Ghz clock signal from the PLL, nanosecond register, nanosecond information from the PPS processing module.
	However, Shao teaches PPS processing module, nanosecond register, week and second register, PPS signal, nanosecond information, 1 Ghz clock signal from the PLL, nanosecond register, nanosecond information from the PPS processing module ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 5. Thomas in view of Kochhar and Shao teaches the data acquisition card according to claim 2, and (In Thomas) a fusion module, the fusion module being configured to re-fuse the first fused data from the plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART) with the second fused data from the plurality of sensor acquisition modules (e.g. [0026] telemetry and debug information), and provide re-fused data to the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Claim 7. Thomas in view of Kochhar teaches the data acquisition system according to claim 6, Thomas in view of Kochhar does not explicitly teach the underlined features: a GPS receiver coupled to the data acquisition card; wherein the data acquisition card based on FPGA further comprises: a GPS processing module, configured to receive GPS data information and a pulse per second PPS signal from the GPS receiver, obtain GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal, and provide the GPS position information and the nanosecond-level GPS time information to the plurality of bus control modules and the plurality of sensor acquisition modules; in which the plurality of bus control modules fuse the bus data with the GPS position information and the nanosecond-level GPS time information to obtain first fused data, and provide the first fused data to the controller; and the plurality of sensor acquisition modules fuse the sensor data with the GPS position information and the nanosecond-level GPS time information to obtain second fused data, and provide the second fused data to the controller.
		Thomas in view of Kochhar does not explicitly teach pulse per second PPS signal, nanosecond-level.
	However, Shao teaches pulse per second PPS signal from the GPS receiver and nanosecond-level GPS time information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 9. Thomas in view of Kochhar teaches the method according to claim 8, 
Thomas in view of Kochhar does not explicitly teach the underlined features: GPS data information and a PPS signal from a GPS receiver on the FPGA, obtaining GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal, and providing the GPS position information and the nanosecond-level GPS time information to the plurality of bus control modules and the plurality of sensor acquisition modules; in which the operation of sending the bus data to a processing device through a controller on the FPGA further comprises: fusing by the plurality of bus control modules the bus data with the GPS position information and the nanosecond-level GPS time information to obtain first fused data, and providing the first fused data to the controller; and in which the operation of sending the sensor data to the processing device through the controller further comprises: fusing by the plurality of sensor acquisition modules the sensor data with the GPS position information and the nanosecond-level GPS time information to obtain second fused data, and providing the second fused data to the controller.
	Thomas in view of Kochhar does not explicitly teach pulse per second PPS signal, nanosecond-level.
	However, Shao teaches pulse per second PPS signal from the GPS receiver and nanosecond-level GPS time information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 10. Thomas in view of Kochhar and Shao teaches the method according to claim 9, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the operation of receiving GPS data information and a PPS signal from a GPS receiver, and obtaining GPS position information and nanosecond-level GPS time information based on the GPS data information and the PPS signal comprises: receiving the GPS data information from the GPS receiver, and obtaining the GPS position information and GPS week and second information through parsing the GPS data information; providing the GPS position information to the plurality of bus control modules and the plurality of sensor acquisition modules; and receiving the PPS signal from the GPS receiver, determining GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a PLL, and obtaining the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
Thomas in view of Kochhar does not explicitly teach PPS signal, nanosecond-level, week and second information, determining GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a PLL, and obtaining the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	However, Shao teaches PPS signal, nanosecond-level, week and second information, determining GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a PLL, and obtaining the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 11. Thomas in view of Kochhar and Shao teaches the method according to claim 9, and (In Thomas) re-fusing the first fused data from the plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART) with the second fused data from the plurality of sensor acquisition modules on the FPGA (e.g. [0026] telemetry and debug information), and sending re-fused data to the processing device through the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Claim 12. Thomas in view of Kochhar and Shao teaches the data acquisition system according to claim 7, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS processing module further comprises: a GPS frame parsing module, a GPS position module and a GPS time module; wherein, the GPS frame parsing module is configured to receive the GPS data information from the GPS receiver, obtain the GPS position information and GPS week and second information by parsing the GPS data information, provide the GPS position information to the GPS position module, and provide the GPS week and second information to the GPS time module; the GPS position module is configured to provide the GPS position information to the plurality of bus control modules and the plurality of sensor acquisition modules; and the GPS time module is configured to receive the PPS signal from the GPS receiver, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	Thomas in view of Kochhar does not explicitly teach week and second information, PPS signal, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information.
	However, Shao teaches GPS week and second information, PPS signal, determine GPS nanosecond information based on the PPS signal and a 1 Ghz clock signal from a phase locked loop PLL, and obtain the nanosecond-level GPS time information based on the GPS nanosecond information and the GPS week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 13. Thomas in view of Kochhar and Shao teaches the data acquisition system according to claim 12, 
Thomas in view of Kochhar does not explicitly teach the underlined features: the GPS time module further comprises: a PPS processing module, a GPS nanosecond register and a GPS week and second register; wherein, the PPS processing module is configured to receive the PPS signal from the GPS receiver, determine the GPS nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, and provide the GPS nanosecond information to the GPS nanosecond register in real time; the GPS week and second register is configured to receive and store the GPS week and second information from the GPS frame parsing module; and the GPS nanosecond register is configured to receive and store the GPS nanosecond information from the PPS processing module.
	Thomas in view of Kochhar does not explicitly teach nanosecond register, week and second register, PPS processing, nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, week and second information.
	However, Shao teaches nanosecond register, week and second register, PPS processing, nanosecond information based on the PPS signal and the 1 Ghz clock signal from the PLL, week and second information ([0022] high precision time synchronization mechanism, time processing device is implemented as a PCIe device e.g., FPGA, ASIC, or processor, inserted into a PCIe bus. GPS time source. [0023] pulse-per-second PPS signal. GPRMC message contains the date and time information. [0024] date register to provide date information, low precision register to provide hour, minute, and second time information, and high precision register to provide millisecond, microsecond, and nanosecond time information. Time processing logic decodes the GPRMC message to extract the date time information, synchronizes the date information in registers, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313. [0030] high precision time synchronization. Autonomous vehicle includes a sensor system having sensors that detect information about the environment in which the vehicle operates. The vehicle and its associated controllers use the detected information to navigate through the environment).
	Examiner note: Yang (US 20070205940 A1) teaches: ([0062] In conventional GPS receivers, a delay-locked loop DLL makes use of a delay error discriminator for code tracking while a phase-locked loop PLL makes use of a phase error discriminator for carrier tracking). Therefore, every GPS receiver has a phase-locked loop PLL. 
	(AIA ) Prior to the effectively filing date, it would have been obvious, to a person having ordinary skill in the art, to combine Shao with Thomas in view of Kochhar, the motivation is: e.g. see Shao [0001] - [0003], providing high precision time synchronization of a data processing system. To keep track of accurate time for embedded, computerized, systems. 

Claim 14. Thomas in view of Kochhar and Shao teaches the data acquisition system according to claim 7, and (In Thomas) a fusion module, the fusion module being configured to re-fuse the first fused data from the plurality of bus control modules (e.g. [0026] gigabit Ethernet and UART) with the second fused data from the plurality of sensor acquisition modules (e.g. [0026] telemetry and debug information), and provide re-fused data to the controller (e.g. [0011] FIG. 3, GPS L1 receiver 310 using a PCI Express PCIe connector with an external front end).

Conclusion
The prior art made of record considered pertinent to applicant's disclosure and claims:

THOMAS (US 20170082755 A1)
Abstract: A Field Programmable Gate Array (FPGA) evaluation board may include a firmware/software architecture that facilitates easier prototyping of new GPS receiver designs. A single reprogrammable FPGA with an integrated soft processor and spare logic resources may be targeted to expand the GPS receiver design. The system may operate on an FPGA evaluation board with the ability to integrate easily with various types of analog/radio frequency (RF) hardware. A hardware platform with a variety of connections to a computer may be utilized to be able to read telemetry from the receiver and analyze the performance.
[0015] The evaluation board may assist with, and speed up, the intermediate evaluation step between GPS receiver design and the final space flight platform. A single reprogrammable FPGA with an integrated soft processor and spare logic resources may be targeted to expand the GPS receiver design. The firmware may be derived from a heritage flight system, and may further provide a direct path to a new space flight system. A developer may add new firmware and recode software running on the processor for different receivers, to accommodate hardware changes, to add new capabilities, etc. The system may operate on an FPGA evaluation board with the ability to integrate easily with various types of analog/radio frequency (RF) hardware through standard connectors. A hardware platform with a variety of connections to a computer may be utilized to be able to read telemetry from the receiver and analyze the performance.
[0022] FIG. 3 is a block diagram illustrating a GPS L1 receiver 300 using a PCIe connector 330 with an external front end 310, according to an embodiment of the present invention. External GPS RF front end box 310 receives the GPS L1 C/A signal, applies the appropriate gain, downconverts the signal to an IF frequency, digitizes it with an ADC, and transmits the ADC samples over Ethernet 312. The ADC samples are received by an Ethernet card 322 installed on Linux™ PC 320. Resampler software 326 running on Linux PC 320 reads the samples from Ethernet card 322 provided by Ethernet driver 324 and transmits the samples to FPGA evaluation board 130 that is installed in a PCI express slot (not shown) on Linux PC 320. Here, a PCIe connector 330 receives the samples from a PCIe driver 328 and provides the samples to FPGA 132.
[0026] FIG. 5 is a block diagram illustrating telemetry interfaces 500, according to an embodiment of the present invention. In this embodiment the GPS receiver design exploits two external interfaces on FPGA evaluation board 130—a gigabit Ethernet port 510 and UART serial port 520. Gigabit Ethernet port 510 connects to PC 320 using an Ethernet card (not shown) and UART serial port 520 connects to PC 320 via a USB port (not shown). Both interfaces may be used to forward telemetry and debug information from the GPS receiver design in order to more rapidly and easily prototype new designs.

Keller (US 10235523 B1)
Description (58) The apparatus 100 may be configured to perform digital and analog analyses on the incoming data stream to detect anomalies indicative of cyber physical threats. Threat detection may trigger communications sent to the data bus controller to take appropriate actions to mitigate loss of Critical Program Information (CPI) or spread of attack vectors to other LRUs in the aircraft 1078. This capability may form the core of the Intrusion Prevention System of the apparatus 100, and may ensure the integrity of aircraft platforms to enhance flight assurance. The apparatus 100 further enhances and integrates established bus monitoring functionality for automated LRU fault detection and prognostics. Bus monitoring digital analysis and fault monitoring blocks on the FPGA may be integrated with sensor fusion capabilities to facilitate automated combination of threat detection results from each system modality. The apparatus 100 in the form of an LRU or a larger system or subsystem may also host transceivers for communicating results to the data bus controller for intrusion prevention capabilities.

Cella (US 20190064791 A1) (US 11347215 B2)
[0354] a data collection and processing system is provided having the use of distributed CPLD chips with dedicated bus for logic control of multiple MUX and data acquisition sections and having cloud-based, machine pattern recognition based on fusion of remote, analog industrial sensors. In embodiments, a data collection and processing system is provided having the use of distributed CPLD chips with dedicated bus for logic control of multiple MUX and data acquisition sections and having cloud-based, machine pattern analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system. In embodiments, a data collection and processing system is provided having the use of distributed CPLD chips with dedicated bus for logic control of multiple MUX and data acquisition sections and having cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices. In embodiments, a data collection and processing system is provided having the use of distributed CPLD chips with dedicated bus for logic control of multiple MUX and data acquisition sections and having on-device sensor fusion and data storage for industrial IoT devices.

Hill (US 20160379282 A1)
[0036] As used herein, the term “sensor” may refer to a device that measures at least one characteristic of a machine and/or equipment. Examples of machine/equipment characteristics may include, but are not limited to, current load, current component movement/motion (e.g., a conveyer belt), hydraulic pressure, bearings, GPS location, gearbox temperature, hydraulic temperature, engine PRMs, vehicle speed, coolant temperature, engine coolant level, engine coolant pressure, engine oil temperature, engine oil level, engine oil pressure, engine fuel consumption rate, instantaneous fuel economy, average fuel economy, total average fuel economy, total fuel used, total engine idle hours, total engine idle fuel used, total engine hours of operation, fuel level, or the like. Examples of sensors may include, but are not limited to, pressure sensors, temperature sensors, load cells, revolutions per minute sensors, fluid level sensors, consumption or flow rate sensors, running time, idle time, location sensors (e.g., GPS), video cameras, still image cameras, motion sensors, humidity sensors, moisture sensors, vibration sensors, sound/acoustic sensors, or the like.
[0037] In some embodiments, the sensor may be mounted to, integrated with, or otherwise connected to components within the configured, monitored, and managed collection of components, i.e. the machine or equipment. In various embodiments, one or more sensors may be in communication with one or more collection computers. In some embodiments, each sensor may include or be connected to a controller that can convert signals received from the sensor into messages or other data formats that can be recognized and understood by the collection computer. In one non-limiting example, sensors may be in communication or connected to a collection computer by a controller area network (CAN), a National Marine Electronics Association (NMEA) 2000 network, an Aircraft Data Network (ADN), and the like. The network sensors may be identified by a corresponding CAN, NMEA 2000 or ADN identifier (e.g., a source address, unique sensor identifier, or the like).
[0092] Additionally, in one or more embodiments (not shown in the figures), the client device may include an embedded logic hardware device instead of a CPU. The embedded logic hardware device would directly execute its embedded logic to perform actions, e.g., an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), and the like.

Kochhar (US 20180082501 A1)
[0015] The vehicle data bus 108 communicatively couples the ECUs 104, the sensors 106, the diagnostic port 110, and, in some examples, the GPS receiver 114. The vehicle data bus 108 may be organized on separate data buses to manage, for example, safety, data congestion, data management, etc. For example, the sensitive ECUs 104 (e.g., the brake control unit, the engine control unit, etc.) may be on a separate bus from the other ECUs 104 (e.g., the body control unit, the infotainment head unit, etc.). The vehicle data bus 108 may be implemented in accordance with a controller area network (CAN) bus protocol as defined by International Standards Organization (ISO) 11898-1, a Media Oriented Systems Transport (MOST) bus protocol, a CAN flexible data (CAN-FD) bus protocol (ISO 11898-7) and/a K-line bus protocol (ISO 9141 and ISO 14230-1), and/or an Ethernet bus protocol, etc.
[0027] In the illustrated example, the sensor electronics module 124 includes a processor or controller 204 and memory 206. The processor or controller 204 may be any suitable processing device or set of processing devices such as, but not limited to: a microprocessor, a microcontroller-based platform, a suitable integrated circuit, one or more field programmable gate arrays (FPGAs), and/or one or more application-specific integrated circuits (ASICs). The memory 206 may be volatile memory (e.g., RAM, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); non-volatile memory (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.), unalterable memory (e.g., EPROMs), read-only memory, and/or high-capacity storage devices (e.g., hard drives, solid state drives, etc.). In some examples, the memory 206 includes multiple kinds of memory, particularly volatile memory and non-volatile memory.

Shao (US 20180107626 A1)
[0022] FIG. 3 is a block diagram illustrating a high precision time synchronization mechanism according to one embodiment of the invention. Referring to FIG. 3, system 300 may be implemented as a part of system 100 of FIG. 1 or system 200 of FIG. 2. In this embodiment, time processing device 210 is implemented as a PCIe device (e.g., FPGA, ASIC, or processor) inserted into a PCIe bus. As a result, time processing device 210 is communicatively coupled to processor 101 via PCIe link 301. On the other hand, time processing device 210 is coupled to time source 120, in this example, a GPS time source. In one embodiment, time source 120 may be a GPS receiver that periodically receives time data from a base station or a satellite.
[0023] In one embodiment, time processing device 210 includes a first interface or input to receive a signal via path 302 from time source 120 indicating that time data is available and a second interface or input to receive a message containing the time data via path 303. The signal received from the first input may be a pulse-per-second (PPS) compatible signal. The message received from the second input may be a GPRMC compatible message, which may be a part of recommend minimum specific GPS/transit data of the national marine electronics association (NMEA) standard. A PPS signal is an electrical signal that has a width of less than one second and a sharply rising or abruptly falling edge that accurately repeats once per second. PPS signals are output by radio beacons, frequency standards, other types of precision oscillators and some GPS receivers. A PPS signal does not specify the time, but merely the start of a second and is in general at nanosecond precision level. A GPRMC message contains the date and time information.
[0024] In one embodiment, time register 220 includes date register 311 to provide date information, low precision register 312 to provide hour, minute, and second time information, and high precision register 313 to provide millisecond, microsecond, and nanosecond time information. In response to detecting the PPS signal at the first input via path 302, time processing logic 215 receives a GPRMC message from the second input via path 303. Time processing logic 215 decodes the GPRMC message to extract the date time information, synchronizes the date information in registers 311-313, and maintains the sub-second value based on the local clock, in-between seconds boundary in register 313.
[0030] The techniques described above can be applied to a variety of data processing systems that requires high precision time synchronization. In one embodiment, the systems described above and shown in FIGS. 1-4 can be implemented as a part of a computer system that controls an autonomous vehicle. An autonomous vehicle refers to a vehicle that can be configured to in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver. Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates. The vehicle and its associated controller(s) use the detected information to navigate through the environment.

Yang (US 20070205940 A1)
[0062] In conventional GPS receivers, a delay-locked loop (DLL) makes use of a delay error discriminator for code tracking while a phase-locked loop (PLL) makes use of a phase error discriminator for carrier tracking. Sometimes, the carrier-tracking loop uses a frequency-locked loop (FLL) with a frequency error discriminator instead. In these conventional GPS receivers, the code and carrier tracking loops are typically designed separately and run "independently," although there may be some assistance (e.g., rate aiding) from the carrier loop to the code loop. In conventional designs, each tracking loop is represented by a small signal model, thus linear and time-invariant. Classical control theory is applied to select the most appropriate loop filter parameters such as loop order and bandwidth. When the loop order is small (i.e., a 1.sup.st or 2.sup.nd order), the closed loop system is unconditionally stable. However, to reduce steady-state errors for high dynamic signals, the loop order may be raised higher than the 3.sup.rd order. Then the stability becomes a design issue. Conventional loop filter designs use fixed-coefficients and the resulting performance is at best a compromise between the noise performance and the dynamic tracking capability. Although adaptive loop filters with variable bandwidth have been proposed in the past, their implementation and tuning are quite complicated. Rate aiding from an external sensor such as an inertial measurement unit (IMU) has been used for tightly coupled GPS/IMU implementation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465